





FORM OF
INDEMNIFICATION AGREEMENT




This is an Indemnification Agreement dated as of _________ between HARRIS &
HARRIS GROUP, INC., a New York corporation (the "Company"), and ___________.
(the "Indemnitee").


1.           Recitals.  The Indemnitee is an officer of the Company.  Article 8
of the Company's Certificate of Incorporation, as currently amended, obligates
the Company to indemnify its directors and officers to the fullest extent
permitted by the New York Business Corporation Law, as amended (the "NYBCL"),
subject to the limitations imposed by the Investment Company Act of 1940 and the
Rules and Regulations adopted thereunder.  In accordance with the NYBCL and in
consideration of the Indemnitee's continuing services to the Company, the
Company and the Indemnitee desire to enter into this Agreement.


2.           Indemnitee's Services.  The Indemnitee shall diligently administer
the Company's affairs in the position or positions described in paragraph
1.  Subject to any obligation imposed by contract or by operation of law, (a)
the Indemnitee may at any time and for any reason resign from such position or
positions, and (b) the Company may at any time and for any reason (or no reason)
terminate the Indemnitee's employment in such position or positions.


3.           Indemnification.  The Company shall indemnify the Indemnitee and
hold the Indemnitee harmless against any loss or liability related to or arising
from the Indemnitee's service as a director, officer, employee, or agent of the
Company, or of any subsidiary or affiliate of the Company (a "Subsidiary") or in
any  capacity whether as a director, officer, employee, agent or in any other
capacity, for any other corporation, investee, partnership, joint venture,
trust, employee benefit plan or other enterprise on behalf of the Company or its
subsidiaries ("Entity"), upon the following terms and conditions:


(a)           The Company shall, to the fullest extent permitted by the NYBCL as
now in effect--and to such greater or, with respect to acts or omissions
occurring thereafter, to such lesser extent as the NYBCL (or of any successor
codification of the New York corporation laws) may hereafter from time to time
permit -- hold the Indemnitee harmless from and indemnify the Indemnitee against
(1) all judgments rendered, fines levied, and other assessments (including
amounts paid in settlement of any claims, if approved by the Company), plus (2)
all reasonable costs and expenses (including, without limitation, attorneys
fees, retainers, court costs, transcript costs, experts' fees, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, and delivery service fees), incurred in connection with the
defense of any threatened, pending, or completed action or proceeding, whether
civil, criminal, administrative, or investigative (an "Action"), related to or
arising from (1) any actual or alleged act or omission of the Indemnitee at any
time as a director, officer, employee, or agent of the Company or of any
Subsidiary or Entity, or (2) the Indemnitee's past, present, or future status as
a director, officer, employee, or agent of the Company or of any Subsidiary or
Entity.


1

--------------------------------------------------------------------------------


(b)           Subject to a determination by a majority of the disinterested
directors or a committee thereof who are not a party to such Action or by
independent legal counsel in a written opinion that the Indemnitee is likely to
have satisfied the standard for indemnification under the NYBCL and the
Investment Company Act of 1940, upon presentation from time to time of such
invoices, statements for services rendered, or other similar documentation as
the Company may reasonably request, the Company shall advance to or reimburse
the Indemnitee for all reasonable costs and expenses incurred of the types
specified in paragraph 3(a) in the defense of any threatened, pending, or
completed Action, as and when such costs are incurred.


(c)           The Company shall indemnify the Indemnitee under paragraph 3(a)
only as authorized in a specific case upon a determination that indemnification
of the Indemnitee is proper in the circumstances because the Indemnitee has met
the applicable standard of conduct set forth in the NYBCL or in any other
applicable provision of New York law.  Such determination shall be made, as the
Indemnitee chooses, either (1) by a majority vote of a quorum of the Company's
disinterested directors who are not parties to such Action, or (2) by
independent legal counsel in a written opinion.  The Company shall pay the fees
and expenses of any independent legal counsel chosen by the Company to make the
determination contemplated by this paragraph 3(c).


(d)           The indemnification provided by this Agreement shall apply only to
(1) actual or alleged acts or omissions that occur during the Indemnitee's
service as a director, officer, employee, or agent of the Company or of any
Subsidiary or Entity, and (2) actual or threatened Actions in which the
Indemnitee is joined or named as a party, but which relate to or arise from
alleged acts or omissions that occurred before the Indemnitee's service as a
director, officer, employee, or agent of the Company or of any Subsidiary or
Entity, or which relate to acts or omissions alleged against any former
directors, officers, employees, or agents of the Company or of any Subsidiary or
Entity.


(e)           Nothing in this Agreement shall be deemed or construed to create
any liability of the Company (1) to former directors, officers, employees, or
agents or their predecessors other than Indemnitee, or to any other person not a
party to this Agreement, or (2) exceeding the liability that the Company may
lawfully incur in accordance with applicable New York law.


4.           Conduct of Litigation.


(a)           If any Action is made, brought, or threatened against the
Indemnitee for which the Indemnitee may be indemnified under this Agreement, the
Indemnitee shall, to the extent not inconsistent with any private insurance
coverage obtained by the Company:


(l)           Permit the Company to conduct the Indemnitee's defense of the
Action at the Company's expense and with the use of counsel selected by the
Company; or


2

--------------------------------------------------------------------------------


(2)           Retain counsel acceptable to the Indemnitee and the Company to
defend or counsel the Indemnitee with respect to the Action, and permit the
Company to monitor and direct the Indemnitee's defense.


(b)           The Company shall at all times have the option to undertake the
Indemnitee's defense of any Action for which the Indemnitee may be indemnified
under this Agreement.  If the Company elects to conduct the Indemnitee's
defense, the Indemnitee shall cooperate fully with the Company in the defense of
the Action.  If the Company elects to conduct the Indemnitee's defense after the
Indemnitee proceeds under paragraph 4(a)(2), the Company shall advance or
reimburse the Indemnitee for the reasonable costs, including attorneys' fees,
incurred by the Indemnitee in enabling the Company to undertake the Indemnitee's
defense.


5.           Reimbursement of Expenses.  As required by the NYBCL, if the
Company makes any payment to the Indemnitee under this Agreement, and if it is
ultimately determined that the Indemnitee was not entitled to be indemnified by
the Company under the NYBCL or the Investment Company Act of 1940, the
Indemnitee shall promptly repay the Company for all amounts paid to the
Indemnitee under this Agreement which exceed the indemnification to which the
Indemnitee is lawfully entitled.


6.           Enforcement of Agreement.  If the Indemnitee makes a claim for
indemnification under this Agreement and the Company refuses to indemnify the
Indemnitee, and if the Indemnitee then prevails in an action or proceeding
brought to enforce this Agreement, the Company shall pay all reasonable costs
and expenses (including attorneys' fees) incurred by the Indemnitee in
connection with the action or proceeding in addition to any other
indemnification required under this Agreement.


7.           Notice of Claims.  If the Indemnitee receives a complaint, claim,
or other notice of any loss, claim, damage, or liability giving rise to a claim
for indemnification under this Agreement, the Indemnitee shall promptly notify
the Company of the complaint, claim, or other notice.  Any failure to notify the
Company, however, shall not relieve the Company from any liability under this
Agreement unless the Company (a) is materially prejudiced by the failure (such
as, for example, where the failure results in the exclusion or denial of the
Company's otherwise available insurance coverage), and (b) had no actual
knowledge of the complaint, claim, or other notice.  In no event shall the
Company be obligated to indemnify the Indemnitee for any settlement of any
Action effected without the Company's prior consent.


8.           Termination.


(a)           This Agreement shall terminate (1) upon termination of the
Indemnitee's service as a director, officer, employee, or agent of the Company
or of any Subsidiary or Entity, or (2) upon the Company's written notice to the
Indemnitee that, in the reasonable opinion of the Company, the Indemnitee has
not complied with paragraph 4 of this Agreement.  The Company shall not issue
any such notice merely because it disagrees with a business judgment or
judgments of the Indemnitee.


3

--------------------------------------------------------------------------------


(b)           The termination of this Agreement shall not:


(l)           Terminate the Company's liability to the Indemnitee for (A)
Actions against the Indemnitee related to or arising from acts or omissions
occurring or alleged to have occurred before termination of this Agreement, or
(B) Actions that name or join the Indemnitee as a party, but relate to or arise
from acts or omissions alleged to have occurred before the Indemnitee's service
as a director, officer, employee, or agent, or acts or omissions alleged against
former directors, officers, employees, or agents.


(2)           Render the terms and conditions of this Agreement inapplicable to
any Actions subject to paragraph 8(b) (1).




9.           Subrogation.  If the Company makes any payment to the Indemnitee
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the Indemnitee's rights of recovery and the Indemnitee shall
execute any documents and take any actions necessary to secure such rights
(including execution of any documents necessary to enable the Company to bring
suit to enforce such rights).


10.           Insurance Reimbursements.  The Company shall not be required to
make any payment of amounts otherwise indemnifiable under this Agreement if and
to the extent that the Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement, or otherwise.


11.           Notices.  Any notice or other communication required or permitted
under this Agreement shall be deemed given when hand-delivered or sent by
registered United States mail, postage prepaid and return-receipt requested, to
the intended recipient at the address set forth below or at such other address
as the recipient shall hereafter furnish the sender in writing:
 


If to the Indemnitee:
                 
If to the Company:
Harris & Harris Group, Inc.
 
111 West 57th Street
 
New York, New York  10019
 
Attn: The Chairman of the Board






12.           Governing Law.  The laws of New York and to the extent
inconsistent therewith, the Investment Company Act of 1940, shall govern the
validity, interpretation, and construction of this Agreement. Nothing in this
Agreement shall require any unlawful action or inaction by any party.


4

--------------------------------------------------------------------------------


13.           Modification.  No modification of this Agreement shall be binding
unless executed in writing by the Indemnitee and the Company.


14.           Headings.  All "paragraph" references in this Agreement refer to
numbered paragraphs of this Agreement.  Paragraph headings are not part of this
Agreement, but are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or any provision in it.


15.           Sole Benefit.  Nothing expressed or referred to in this Agreement
is intended or shall be construed to give any person other than the Company, its
successors and assigns, and the Indemnitee and the Indemnitee's personal
representatives, heirs, or devisees, any legal or equitable right, remedy, or
claim under or with respect to this Agreement or any provisions contained
herein.  The assumption of obligations and statements of responsibilities and
all conditions and provisions of this Agreement are for the sole benefit of the
Company, its successors and assigns, and the Indemnitee and the Indemnitee's
personal representatives, heirs, or devisees.


16.           Effect of Prior Agreements.  This Agreement contains the entire
understanding between the Company and the Indemnitee with respect to the subject
matter hereof and supersedes any prior indemnification agreement between the
Company or any predecessor of the Company and the Indemnitee.




IN WITNESS WHEREOF, the Indemnitee and the Company have executed several
originals of this Agreement as of ____________ but actually on the dates set
forth below.


 

THE "INDEMNITEE"     HARRIS & HARRIS GROUP, INC.                     By:        
        Name:
 
  Title:
 
   
 
   
 
   Date:      Date:    


 
5

--------------------------------------------------------------------------------


 